*220MEMORANDUM OF DECISION.
In this attorney fee arbitration case, Julia Smith appeals from a judgment of the Superior Court, Penobscot County, confirming an award of a fee arbitration panel of the Board of Overseers, of the Bar and entering judgment for the attorney, Elizabeth Kelly Ebitz. The Uniform Arbitration Act requires that a court “shall confirm an award, unless within the time limits hereinafter imposed grounds are argued for vacating or modifying or correcting the award....” 14 M.R.S.A. § 5937 (1980). Smith did not raise or generate any grounds for “vacating or modifying or correcting the award.” The Superior Court, therefore, correctly confirmed the award and correctly entered judgment for Ebitz.
The entry is:
Judgment affirmed.
All concurring.